FILED
                            NOT FOR PUBLICATION                             OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50424

               Plaintiff - Appellee,             D.C. No. 3:11-cr-05680-W

  v.
                                                 MEMORANDUM *
HECTOR CASIMIRO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    Thomas J. Whelan, District Judge, Presiding

                           Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Hector Casimiro appeals from the district court’s judgment and challenges

the 70-month sentence imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Casimiro contends that the district court procedurally erred and violated his

right to due process by relying on his refusal to waive his appellate rights as a

factor in sentencing. The record does not support this contention. The court

explained why Casimiro did not qualify for a fast-track departure, and it did not

rely on the lack of an appeal waiver in imposing sentence.

      Casimiro further contends that his sentence is substantively unreasonable

because the district court should have varied downward to the fast-track Guideline

range. The court did not abuse its discretion in imposing Casimiro’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007); United States v. Gonzalez-Zotelo,

556 F.3d 736, 740 (9th Cir. 2009) (“[F]ast-track disparities are not ‘unwarranted’

so as to permit their consideration under [18 U.S.C.] § 3553(a)(6).”). The 70-

month sentence at the bottom of the Guidelines range is substantively reasonable in

light of the section 3553(a) sentencing factors and the totality of the circumstances,

including the nature and circumstances of the offense. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                    12-50424